Citation Nr: 1447243	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot hallux valgus.

2.  Entitlement to an initial compensable rating for left foot hallux valgus.

3.  Entitlement to an initial compensable rating for allergic rhinitis.

4.  Entitlement to an initial compensable rating for scars of the right lateral thigh, medial right thigh and right knee prior to March 3, 2012; and entitlement to a rating in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable rating for headaches prior to March 3, 2012; and entitlement to a rating in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable rating for right knee chondromalacia prior to March 3, 2012; and entitlement to a rating in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable rating for left knee chondromalacia prior to March 3, 2012; and entitlement to a rating in excess of 10 percent thereafter. 

8.  Entitlement to an initial compensable rating for thoracic scoliosis prior to March 3, 2012; and entitlement to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to October 2009.  She has additional unverified service in at least 2011 and 2013.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted entitlement to service connection numerous disabilities, to include right chondromalacia, left chondromalacia, thoracic scoliosis, bilateral hallux valgus, headaches, allergic rhinitis and scars of the right lateral thigh, right medial thigh and right knee.  The rating decision provided initial noncompensable ratings for these granted disabilities, and assigned an effective date of November 1, 2009.  The Veteran did not appeal the other disabilities addressed in the November 2009 rating decision.

In April 2013, the claims were transferred to the RO in Philadelphia, Pennsylvania for international claims as the Veteran informed VA she was in Afghanistan.  Notably, she was in Kuwait beginning in 2011, and her 2012 examination was conducted internationally.

An October 2013 Supplemental Statement of the Case (SSOC) provided increased 10 percent ratings for right and left chondromalacia, thoracic scoliosis, headaches, and scars of the right lateral thigh, right medial thigh and right knee.  These 10 percent rating increases were provided effective March 3, 2012, the date of a VA examination.

The Veteran submitted a large quantity of medical records, to include copies of service treatment records, in July 2014.  She submitted a waiver of RO review of this additional evidence in July 2014 as well.

The issue(s) of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  (The PTSD claim was received July 14, 2014 according to the virtual record).

As will be discussed below, the Board is granting an increased initial rating for rhinitis.  However, the Board is not as yet denying a rating in excess of 10 percent; rather, the matter is being REMANDED for further development.  In addition, the issue(s) of entitlement to increased ratings for bilateral hallux valgus, bilateral knee chondromalacia, thoracic scoliosis, and headaches are also addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.   Resolving reasonable doubt in the Veteran's favor, her allergic rhinitis is productive of greater than 50 percent obstruction of the nasal passage on both sides.


2.  The persuasive, competent, and credible evidence of record revealed that (throughout the appeal period) the Veteran's right knee and thigh scars did not manifest in an area larger than 6 sq. inches, were not painful or unstable, and did not have other disabling effects not considered by the scar rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for allergic rhinitis have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).

2.  The criteria for an initial compensable rating for right knee and thigh scars, prior to March 3, 2012, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.71(a), 4.118, Diagnostic Codes 7800-7805 (2013), Diagnostic Codes 7800-7805 (2013).

3.  The criteria for a rating in excess of 10 percent for right knee and thigh scars, from March 3, 2012, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.71(a), 4.118, Diagnostic Codes 7800-7805 (2013), Diagnostic Codes 7800-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in May 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified, prior to her separation from active service, of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  She was informed of the type of evidence that could be submitted to support her claims.  The letter additionally informed the Veteran of how effective dates and disability ratings are decided.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available treatment records have been secured, including service treatment records and VA treatment records.  The Veteran has not indicated that there are any outstanding treatment records that the VA should attempt to obtain. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with two fee-basis (QTC) VA examinations during the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran has argued that her 2009 VA examinations were not adequate.  The Board notes that the 2009 and 2012 examinations have some deficiencies, and many of the claims are being remanded to remedy these deficiencies.  As the Veteran is apparently currently overseas, the process for receiving examinations is more complicated and requires the use of embassies and medical care providers who are unfamiliar with the VA examination process.  The examination reports currently included in the virtual record, along with the remainder of the evidence of record contain enough information to provide staged ratings for some of the Veteran's disabilities on appeal (allergic rhinitis, scars) under the appropriate rating criteria.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.


Increased Ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. See 38 U.S.C.A. § 1155; 38 C.F.R. §§  3.321(a) , 4.1. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§  4.10 , 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

Allergic Rhinitis

Currently, the Veteran's allergic rhinitis is noncompensably rated for the entire appeal period.  She argues that she had symptoms throughout her service, and that a higher rating is warranted.

Under Diagnostic Code 6522, for allergic or vasomotor rhinitis, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522

In September 2007, the Veteran complained of congestion, muscle ache, trouble breathing and sneezing for the prior two weeks.  On physical examination, her nasal mucosa was pale, blue and "boggy."  In October 2007, she complained of nasal passage blockage (stuffiness) and difficulty breathing through her nose for the past 20 days.  She was noted to have nasal discharge, nasal passage blockage, sneezing, and nasal itching.  She denied sinus pain, watery discharge from eyes, and itching of eyes.  On physical examination, she had nasal discharge, and pale, swollen and edematous nasal mucosa.  She did not have an intranasal polyp.  She was diagnosed with allergic rhinitis.  

In February 2008, the Veteran complained of coughing, congestion in the chest, body aches, coughing up mucus, a slight fever and a sore throat.  On physical examination she had watery nasal discharge, nasal passage blockage and a sore throat.  She was diagnosed with rhinitis.  In May 2008, she complained of difficulty breathing.  She was diagnosed with an upper respiratory infection and allergic rhinitis.  In June 2008, she reported watery nasal discharge, without sinus pain.  On physical examination  she had nasal discharge, but her nasal mucosa was not swollen.  She did not have tenderness of the maxillary sinuses.

On her undated 2009 retirement medical history, the Veteran indicated she had a history of hay fever and chronic or frequent colds.  In explanation, she noted she was diagnosed with allergies in 2008, with symptoms of runny eyes, sniffing and sneezing.  During her March 2009 retirement evaluation, her sinuses were noted to be normal.

In May 2014, the Veteran had a head CT which was noted to be normal.  

The Veteran was afforded two VA fee-basis examinations in conjunction with her allergic rhinitis claim.  The first was provided in May 2009, prior to her retirement from service.  She reported that her recurrent rhinitis was diagnosed ten years prior, and that she is treated with an inhaler.  She stated her symptoms were interference with breathing through the nose, hoarseness of voice and pain.  On physical examination, she did not have sinus tenderness, excessive secretion, purulent discharge or nasal obstruction.  

In March 2012, the Veteran underwent an international fee-basis VA examination.  The examiner noted that she "showed signs of sinuses, excessive secretion, purulent discharge, polyps/nasal obstruction."  The examiner noted she had obstruction of both nasal passages, and her nose was itchy and congested with a runny nose, sneezing, post-nasal drip, water eyes, swollen eyelids, itchy mouth, sore throat, dry cough, headaches, partial loss of hearing smell and taste, fatigue, and dark circles under the eyes.  

Service treatment records reveal on and off symptoms of allergic rhinitis, with increased symptoms in the fall months.  The service treatment records did not show polyps or sinus pain, but did include notations of nasal discharge and on at least one occasion of nasal congestion/obstruction.  The treatment records do not note if the obstruction was 50 percent or greater.

Resolving reasonable doubt in the Veteran's favor, her symptoms of allergic rhinitis during service and post-service more nearly approximate a 10 percent rating for nasal obstruction without polyps.  Although the record does not indicate if she has greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side (without polyps), but Board will consider the in-service medical findings of congestions/obstruction to be sufficient to warrant an initial 10 percent rating. 

The May 2009 fee-basis VA examination and the treatment records contained in the virtual record did not include a finding of polyps.  The March 2012 examiner noted that the Veteran had all symptoms associated with sinusitis/rhinitis, including both polyps and nasal obstruction.  Given this discrepancy, the Board is remanding the issue of entitlement to a rating in excess of 10 percent for allergic rhinitis for additional evaluation.  

As such, entitlement to an initial rating of 10 percent is warranted for allergic rhinitis throughout the appeal period.  Entitlement to a rating in excess of 10 percent is remanded for additional development.

Scars

The Veteran's scars of the right lateral thigh, right medial thigh and right knee are currently rated as noncompensable prior to March 3, 2012, and rated 10 percent thereafter.  The Veteran contends that she should be entitled to a compensable rating for her scars during the entire period on appeal. 

The Veteran's scar ratings are provided under Diagnostic Code 7804 for unstable or painful scars.  There are multiple Diagnostic Codes designated for scars, located under Diagnostic Codes 7800-7805, depending on the location, size and severity of the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  As the Veteran's claim was filed in 2009, the new criteria apply.

Under the new regulations, Diagnostic Code 7801 provides the rating criteria for scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  A 10 percent evaluation is assigned for such scars encompassing an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent evaluation is assigned for such scars encompassing an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent evaluation is assigned for such scars encompassing an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent evaluation is assigned for such scars encompassing an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

Diagnostic Code 7802 provides the rating criteria for scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  A 10 percent evaluation is assigned for such scars encompassing an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, add 1- percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

Under DC 7805, other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effects not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118, DC 7805.

Diagnostic Code 7800 is not applicable as it applies to scars of the head, face or neck.  38 C.F.R. § 4.118, DC 7800.

In July 1994, the Veteran was treated for a "small indurated 0.5 cm lesion on the right popliteal fossa, thought to be an insect bite.  Two days later she reported that the insect bite on her right leg was causing swelling in her hands and feet.  She was noted to have a 2 cm hyperpigmented indurated eruption on the back of her right leg.  An undated record noted she had necrotic ulceration to her right thigh probably due to a brown spider bite in July 1994.  The necrotic area was noted to be "dime-sized" and proximal to the popliteal space on her right thigh.  She was noted to have some centralized lymphadenopathy and cellulitis surrounding it.  The Board could not find any other service or VA treatment records of complaints regarding the scars on the Veteran's right knee and thigh.

On her retirement medical history in 2009, the Veteran noted she had recurrent acne and scarring.  On her March 2009, retirement medical evaluation she was noted to have normal skin, without identifying scars.

In May 2009, prior to her retirement from service, the Veteran was afforded a VA fee-basis examination.  She was asked to provide a history for her claim for scars on her knees.  She noted that she had scars at the back of the lower thigh, mid-thigh in 1994 caused by "a bug was in shoot arm training gear."  The examiner noted the area was well-healed and asked about the functional impairment caused by the scars.  The Veteran indicated that the function impairment was "low self-esteem to reveal these areas."  She also provided a history of a tender scar on her scalp from being hit with a metal pole in the 1970s, a scar on her left wrist from cooking oil in April 2009, and additional scars due to acne (face, back), pregnancy (stomach), hands (paper cuts), knees ("from being trampled over by trainees/testees in 1999), and lower back side of thighs (insect bites).  

The examiner noted that after a general full physical examination, the skin throughout the body was healthy in appearance, texture and pigmentation.  There was "no disfigurement or disfiguring scars on the head, face or neck."  The Veteran was asked to point out the specific scars she was claiming.  There was a 1.7 cm x 0.5 cm scar on the back of the lateral thigh.  A 3.5 cm x 0.1 cm scar on the back of the medial thigh, and a 2.2 cm x 0.3 cm scar on the front of the right knee.  The examiner found that these scars were flush with the surrounding skin and not associated with any detectable alteration in sensory perception or vascular supply.  He noted that "the other areas of injury indicated in the history are no longer confidently identifiable or demonstrable by the Veteran."  She was diagnosed with multiple traumatic scars, well-healed, without complications or disfigurement.  He noted that there was no current pathology on examination to render a diagnosis for acne or a left wrist scar.  Notably, she complained of, and was diagnosed with, a "tender scar" on her head/scalp, for which she is not service-connected (the denial of service connection is not currently on appeal).

The May 2009 examination contained color photographs of the scars pointed out by the Veteran during the examination.  The photographs include a photograph of the back of the Veteran's right leg, near the back of her knee.  There appears to be a "dime-sized" scar which is darker in color than her skin.  From the photograph it does not appear to be raised or indurated.  It also does not appear to be peeling, scabbed or oozing.  

In March 2012, the Veteran underwent an international fee-basis VA examination.  Examination of the Veteran's "right knee scar" showed an "unstable and often covered to prevent touching on the affect area" scar that was painful "(facial expression and wincing when pressure or manipulation on affected area)."  The examiner found there was adherence to underlying tissue, and there was keloid formation.  Alternatively, the examiner additionally noted the "scar was stable, [with] no underlying soft tissue loss or damage."  The area was hyperpigmented, itchy, "strophic, shiny, stable and deep.  Yes, there is underlying soft tissue damage, keloid formation."  The scar was measured as 2 inches x 1/2 inch.  The examiner had no comments regarding the lateral right thigh scar.  The medial right thigh scar examination was an exact restatement of the examination results from the right knee scar.  The examination report did not include color photographs. 

In a September 2013 Supplemental Statement of the Case (SSOC), the Winston-Salem RO granted a 10 percent rating for the Veteran's right knee and thigh scars, effective March 3, 2012.  This is the date of the international fee-basis VA examination, which noted that the Veteran had a painful scar on the right knee and right thigh, both of which measured 2 inches by one half inch.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran is competent to provide statements regarding the cause and some symptoms of her scars.  She is competent to report if the scar is painful, different in color from her skin, etc.  Here, the Board notes that she reported in 2009 that the scar on her scalp was painful.  She also reported this in treatment records contained in the virtual record.  After the spider bite was healed (after 1994) there are no complaints of a painful knee or thigh scar by the Veteran until the 2012 examination.  The examination also noted the scar was unstable, and frequently covered; however a photograph of the scar from 2009 does not show evidence of a scar with frequent loss of covering of the skin.  Additionally, the Board finds the description of the pain with examination highly questionable, given "facial expression and wincing when pressure or manipulation on the affected area" is the precise same description for all of the varied disabilities evaluated during the examination.  As the Veteran has had the scar on her thigh and knee since the mid-1990s without complaint of pain or instability, because she did not complain of pain in 2009 when she complained of tenderness to a scalp scar, and given the dubious nature of her reports during the 2012 examination, the Board finds her statements that her right knee and thigh scar were painful in 2012 to not be credible.

The Board notes that the Veteran has argued that her 2009 VA examination was inadequate because the examiner did not ask her about her pain and did not measure her disabilities accurately.  Regarding the scar evaluation, the Board does not find these statements credible.  The 2009 VA examination report includes exact measurements of three scars on the right knee and thigh; these measurements are more precisely recorded than the 2012 examination that the Veteran did not argue was inadequate.  Additionally, the examiner noted the Veteran's specific complaints of pain, as noted by her description of a tender scalp scar.  Lastly, the examiner noted when there was no objective evidence of pain.  

Here, the Board finds the 2012 examination to be less probative than the 2009 examination.  The 2012 examination reports two scars with the same exact wording, symptoms and measurements.  The description is also contradictory within the descriptive paragraph, by stating that the scar is both superficial and that there is underlying soft tissue damage.  The 2012 symptom paragraph also describes the scar as unstable and requiring coverage, but also as "stable."  Lastly, the 2012 examiner noted that the scars were 2 inches by 1/2 inch in size, but did not provide photographs of the scars.  The 2009 examiner described the right knee scar as 2.2 cm x 0.3 cm, and the right thigh scars as 1.7 cm x 0.5 cm and 3.5 cm x. 0.1 cm.  The photograph of the right thigh scar does not show a scar that is 2 inches.  As well, the 2009 examiner's measurements were more precise.  Based on this, the Board finds the 2009 examination report to be more probative than the 2012 examination report.  Furthermore, given the thorough nature of the 2009 examination, the Board finds that further examination to clarify the nature and severity of her scars is not warranted.

Under DC 7801, the Veteran does not meet the criteria for a compensable rating as she does not have a deep nonlinear scar of at least 6 square inches (39 sq. cm.).  Under DC 7802, the Veteran does not meet the criteria for a compensable rating as she does not have a superficial and nonlinear scar of 144 square inches or greater.  Additionally, there is no lay or medical evidence that suggests that the Veteran's scars have other disabling effects (DC 7805).

Regarding a compensable rating based on 7804 for the period prior to March 3, 2012, or a rating in excess of 10 percent thereafter, the Board finds that increased ratings are not warranted.  As noted above, the Board has found that the Veteran's reports of a painful scar to the right knee and right thigh to be less than credible.  She has had the scars since the 1990s and did not complain of pain or tenderness to the scars since the original spider bite injury healed (the Board was unable to find reference to a cause for the right knee scar in her service treatment records).  Additionally, during her 2009 examination she specifically noted that a scalp scar was tender, but that the functional limitations of her right knee and thigh scars were that they were unsightly (caused a loss of self-esteem to reveal scarred areas).  As such, the Board finds that her right knee and right thigh scars do not meet the criteria for a  compensable rating throughout the appeal period.  However, the Board will not change the current staged ratings, and so the 10 percent rating assigned effective March 3, 2012 remains in effect.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available scheduler evaluations for the service-connected disabilities of hallux valgus, allergic rhinitis or scars are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's nasal passages and right knee and thigh scars with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  As noted above, the Veteran's allergic rhinitis claim is being remanded for the consideration of increased schedular ratings.  Additionally, her 2012 statements regarding painful scars were found by the Board to not be credible, but the Board did consider other scar ratings in determining the highest rating that could be provided to the Veteran.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence of record is against the [additional] increased ratings for the Veteran's hallux valgus, allergic rhinitis and right knee and thigh scar disabilities, and the benefit-of-the-doubt rule is therefore not for application.  38 U.S.C.A. § 5107; see also Gilbert supra.  As the preponderance of the evidence of record is against this claim, it must be denied.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran, or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, the Veteran is not arguing, nor does the evidence show, that any of these disabilities, or any combination of these disabilities, results in any level of unemployability, or more than a mild impact on the Veteran's activities of daily living.  During the appeal process the Veteran appears to have been stationed in Kuwait and Afghanistan, presumably for additional active service (although this has not yet been verified), or perhaps through contractual employment.  Therefore, the Board does not find further consideration of a TDIU rating to be necessary.


ORDER

Entitlement to an initial 10 percent rating for allergic rhinitis is granted.

Entitlement to an initial compensable rating for scars of the right knee and thigh, prior to March 3, 2012, is denied.

Entitlement to a rating in excess of 10 percent for scars of the right knee and thigh from March 3, 2012, is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Feet

The Veteran's right and left hallux valgus are both currently rated noncompensable under Diagnostic Code 5280.

Service treatment records include treatment for toenail fungus, bilateral bunions (although the handwriting is difficult to read), and "probably posttraumatic toenail" as the left toenail fell off during the examination (September 2004).  

In February 2009, the Veteran complained of left great toe pain.  She stated that she dropped a drawer on her great left toe over two weeks ago.  

A week later, February 26, 2009, the Veteran reported left great toe pain for three weeks.  She had normal movement of all extremities and normal balance, gait and stance.  The examiner noted that her left great toe pain had resolved, but was possible an initial onset of gout due to symptoms described as exquisitely tender, and inflamed.

Also in 2009, (the month and day were not included) the Veteran filled out a report of medical history for retirement.  She marked that she had foot trouble and impaired use of arms, legs, hands or feet.  She indicated that she had recurring pain in both feet, "like gout."  She also reported she could "not form full range of motion in her arms, legs, hands and feet without unknown popping."  On her March 2009 retirement medical evaluation she was noted to have an abnormal evaluation of her feet, which was explained as "early" bilateral hallux valgus.  She had a normal arch, and she did not complain of feet symptoms during the evaluation as the evaluator noted that her feet were "asymptomatic."

In May 2011, the Veteran was being treated for onychomycosis of her toenails.  

In March 2014, the Veteran complained of bilateral foot pain three to four times a week.  She described it as bottom of the foot pain, with no pattern or aggravating factor.  The VA treatment record noted that the foot pain was diagnosed in 2009.  Physical examination did not include any physical findings pertinent to the feet.  Physical therapy for mobility and decreased foot pain was suggested.

In May 2014, the Veteran was using a cane to ambulate.  VA treatment care provider noted, however, that the "mechanics of [her] gait appear normal even though using a cane.  Noted to only use the cane every two steps."

In May 2009, prior to her discharge from service, the Veteran was provided a fee-basis (QTC) examination.  She reported a 25-year history in the U.S. Army, and participating in marching, running, ruck sacking and field operations during this time.  Regarding her claims for her bilateral feet/bunions, the Veteran stated that "the condition has been present over the past ten years" and that she feels it is related to having to wear boots in service.  She described her functional impairment as "touching the feet is often painful, and long periods of driving, standing and exercise are painful." 

On physical examination, there was no sign of abnormal weight bearing, and her posture and gait were normal.  She did not use or wear any assistive devices.  There was mild prominence of the first metatarsal phalangeal joints on both sides.   Flexion and dorsiflexion of the toes did not induce pain and there was no evidence of Morton's metatarsalgia.  X-rays of the feet, taken in conjunction with the examination, and including weight bearing and nonweightbearing views, were negative bilaterally.  She was diagnosed with bilateral bunions, by examination (as they did not appear on x-ray).

In March 2012, the Veteran scheduled a VA fee-basis international examination.  The examination of her bunions included "evidence (facial expression, wincing on pressure/manipulation to affected area) shows of inflammation, pain, weakness, stiffness, swelling, lack of endurance and evidence of painful motion closely related to bunion complaints.  Brace and shoe inserts are needed for efficacy."  The examination did not include range of motion testing.  The examination is also oddly worded, in that the examiner stated that her bunion included weakness, stiffness and lack of endurance.  Also, the notation that braces and inserts were needed, does not state if the examiner was suggesting the use of braces (for bunions) or inserts, or if he was indicating she currently used braces and inserts for her bunions.  

A review of the 2009 and 2012 fee-basis examination report shows that both have deficiencies regarding range of motion testing and Deluca standards.  The 2009 examination included range of motion testing, but did not include repetitive testing.  The 2012 examination did not include range of motion testing.  

The 2009 examiner noted that there was no objective evidence of pain with palpation or range of motion.  The 2012 examiner noted that there was objective evidence of pain on examination (facial expression and wincing with pressure/manipulation to the affected area).  Notably, the 2012 examiner indicated that the same exact evidence "facial expression and wincing with pressure/manipulation to the affected area" occurred for every claimed disability.  

When determining the severity of musculoskeletal disabilities, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when her symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§  4.40 , 4.45, 4.59.  Here, both the 2009 examiner addressed her functional impairment based on her bunions, and quoted her exact functional complaints in doing so.  Neither the 2009 nor 2012 examination report had a notation regarding the Veteran's flare-ups, if any.

The Veteran's service treatment records included notations of toenail fungus, hallux "early" hallux valgus, and a potential onset of gout.  Subsequently, the Veteran has complained of pain on the bottom of her feet.  She filed her claim for "feet disabilities."

Given that the 2009 and 2012 examinations did not fully address Deluca or provide information regarding flare-ups, and the objective findings of the 2012 examination were identical for many of the disabilities, the Board finds that a current VA foot examination is necessary to adequately rate the Veteran's disabilit(ies).






Allergic Rhinitis

As noted above, the Board granted an initial 10 percent rating for allergic rhinitis, for the duration of the appeal.  The issue of a rating in excess of 10 percent is remanded for additional development.

During the March 2012 examination, the Veteran was noted to have "signs of sinuses, excessive secretion, purulent discharge, polyps/nasal obstruction."  She was also noted to have "obstruction of nasal passage on both sides."  Notably, during her 2009 examination, x-rays of her sinuses were negative.  The March 2012 examination did not include x-ray findings.  As there is a discrepancy between the two examinations regarding polyps, and the 2012 examination appeared to endorse all nasal symptoms, on remand the Veteran should be scheduled for an updated evaluation.

Headaches

The March 2012 VA examiner recorded that the Veteran complained of severe headaches 5 days a week, and noted that she would "lie down when she got excited from the headaches."  She reported that she did not have headaches during her clinic visits, as she was able to drive to her clinic visits.  She was diagnosed with tension headaches.  

The RO provided an increased rating of 10 percent for headaches in the September 2013 SSOC.  A 10 percent rating is provided for headaches with characteristic prostrating attacks averaging one in two months over the last several months.

The March 2012 examination does not address if the Veteran's "severe headaches" which occurred five days a week were "characteristic prostrating attacks."  Additionally, during the 2012 examination the Veteran was treating her headaches with over the counter Tylenol, which she was taking for her joint pain.  Recent, 2014 records, show that she has been prescribed Topamax for her headaches.  As such, the Veteran should be afforded an updated VA examination.

Spine and Knees

The 2012 VA examination revealed a decrease in range of motion of the bilateral knees and thoracic spine when compared to the 2009 examination.  The Veteran has argued that the 2009 examination was inadequate because the examiner did not take into consideration her limitations based on pain.  The Board notes that although repetitive testing was done, in concordance with Deluca, the examination report does not contain information regarding potential loss of motion during a flare-up, if flare-ups existed.  The March 2012 examination did not address the Deluca standards or address flare-ups.  Additionally, the 2009 examiner noted that the Veteran did not have intervertebral disc syndrome, while the 2012 examiner noted the Veteran had been on bedrest twice within a two-week period in the past year (the examiner did not indicate if the bedrest was prescribed by a physician).  Lastly, the 2009 examiner found that there was no instability of the knees and cited stability testing that was performed.  The 2012 examiner noted that there was "slight recurrent subluxation or lateral instability" but does not indicate what tests were performed which showed instability.  (The Board notes 2014 treatment records show that the Veteran was provided with a cane due to feeling dizzy, but that she continued to have a normal gait and only used the cane every two steps).

Given the differences in range of motion testing, Delcua findings, and a lack of discussion of flare-ups, the Board finds that the claims should be remanded for updated examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of any diagnosed foot disorders.  All relevant tests and studies deemed necessary should be undertaken (to include x-rays).  Access to the Veteran's virtual file, electronic treatment records and a copy of this remand should be made available to the examiner.  

The examiner should specifically address the current severity of the Veteran's service-connected bilateral hallux valgus.  The examination should take into account motion, Deluca factors, and any change in symptoms with flare-ups (if applicable). 

For any additionally diagnosed foot disorder (to include, but not limited to, gout and toenail fungus), the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the additional foot disorder began during or was caused by the Veteran's service.  

A complete rationale should be provided for each opinion expressed. 

2.  Schedule the Veteran for a VA examination to determine the current severity of her allergic rhinitis.  All relevant tests and studies deemed necessary should be undertaken (to include x-rays).  Access to the Veteran's virtual file, electronic treatment records and a copy of this remand should be made available to the examiner.  The examiner should specifically address whether the Veteran has nasal polyps.  The examiner should address symptoms produced by any additionally diagnosed disorder (such as sinusitis), if found.

3.  Schedule the Veteran for a VA examination to determine the current severity of her headaches.  All relevant tests and studies deemed necessary should be undertaken.  Access to the Veteran's virtual file, electronic treatment records and a copy of this remand should be made available to the examiner.  The examiner should address whether the Veteran's headaches result in "characteristic prostrating attacks," and if so, to what frequency do they occur.

4.  Schedule the Veteran for a VA examination to determine the current severity of her thoracic scoliosis.  All relevant tests and studies deemed necessary should be undertaken.  Access to the Veteran's virtual file, electronic treatment records and a copy of this remand should be made available to the examiner.  The examiner should address if there are any neurological symptoms associated with the Veteran thoracic spine.  The examiner should address whether x-rays taken prior to 2012 revealed evidence of arthritis.  The examination report should include findings based on repetitive range of motion testing, flare-ups (if applicable), and functional impairment.

5.  Schedule the Veteran for a VA examination to determine the current severity of her bilateral knee disabilities.  All relevant tests and studies deemed necessary should be undertaken.  Access to the Veteran's virtual file, electronic treatment records and a copy of this remand should be made available to the examiner.  The examiner should address whether x-rays taken prior to 2012 revealed evidence of arthritis.  The examination report should include findings based on repetitive range of motion testing, flare-ups (if applicable), and functional impairment.

6.  After completion of the above, and any other development deemed warranted by the record, the AMC should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AMC should furnish an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative the opportunity to provide additional argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


